DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s preliminary amendment filed on June 3, 2020, has been received and entered.  Claims 1-13 have been cancelled and claims 14-26 have been newly added.  Claims 14-26 are pending and under consideration examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of  PCT Patent Application Serial No. CN2018/110575 filed on October 17, 2018; and the Chinese Patent Application Serial No. CN201711346279.7 filed on December 15, 2017.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 


Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 

	Claims 20, 21, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 has limitations directed towards the behavior of a degradation product, however the instant claims are directed towards an absorbable iron-based implant and not a degradation product.  Accordingly, claim 20 does not further limit the absorbable iron-based implant.   Claim 21 and 22 recites the source of the polysaccharide rather than any specific polysaccharide structure.  The instant claims are directed to an absorbable iron-based implant and not to the source of the polysaccharide and there is no evidence in the specification that the source of the polysaccharide provides any different structural features.  Accordingly, claims 21 and 22 does not further limit the absorbable iron-based implant.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017) and Wilson (Pub. No.: US 2009/0202620; Pub. Date: Aug. 13, 2009).
	The claims recite an absorbable iron-based implantable device, comprising: an iron-based substrate; and a modified high polysaccharide attached to the iron based substrate, wherein the modified high polysaccharide is a hydrophobically modified high polysaccharide.
 	

	However, in the same field of endeavor of a bioerodible medical implant comprising a polysaccharide coating and an active agent (abstract), Wilson discloses wherein the implant (i.e. substrate) comprises iron.[0011].
	Regarding claims 15 and 17, Chudzik discloses wherein the hydroxyl group of the polysaccharide reacts with the hydrophobic group [0087].
	Regarding claim 16, Chudzik discloses wherein the hydrophobic moieties includes fatty acids, derivatives thereof and C2-C18 alkyl chains [0087].   C2-C18 overlaps the instantly claimed 8-24 carbon chain.  Pursuant to MPEP 2144.05 (I) “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")”
Regarding claim 18, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, , dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the solubility of the modified polysaccharide in water and organic solvent, the claimed  modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Regarding claim 19, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the degradation period of the modified polysaccharide in vivo, the claimed modified polysaccharide appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Regarding claim 20, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the Although the combination of Chudzik and Wilson does not specifically disclose the degradation period of the of the modified polysaccharide-iron complex in vivo, the claimed modified polysacchared-iron complex appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having 

	Regarding claim 21, this claim is directed towards a degredation product and not the absorbable implant.  Chudzik discloses wherein the polysaccharide is obtained from plants including amylose, maltodextrin, cyclodextrin, polyalditol, hyaluronic acid, starch, dextran, heparin, chondroitin sulfate, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, pentosan polysulfate, and chitosan [0071].  Wilson discloses wherein the substarate comprise iron
	Regarding claim 22, the claim is directed to which source the polysaccharide is from and not to any specific polysaccharide structure.  As Chudzik discloses naturally occurring polysaccharides from a plant source [0071] the specific plant the polysaccharide is extracted from is not patentable as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the instant claims are directed to an absorbable iron based implant device and not the source of the specific components, unless and until Applicant can provide evidence with respect to the particular plant source producing structurally different polysaccharides.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to attach a biodegradable hydrophobicly modified polysaccharide to a an implant  to form a biodegradable medical implant device that can be absorbed or excreted by the body as disclosed by Chudzik, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Chudzik had already disclosed a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the implant device is a stent ([0136] and [0179)], and wherein the polysaccharide is attached to the implant device ([0130]-[0132] and [0239]-[0240]).  It would have only required routine experimentation to modify a polysaccharide with a hydrophobic group and attach the modified to an implant to form a biodegradable medical implant device as required by the claimed invention.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik and Wilson et al. for the implant body to be made of iron as disclosed by Wilson as a matter of combining prior art elements according to known ([0008] and [0034]) to regulate the rate of hydration and solubilization of the polysaccharide coating and effect the release rate of an active within the coating as evidenced by the teaching of Wilson [0019].  One who would have practiced the invention would have had reasonable expectation of success because Chudzik had already disclosed attaching a biodegradable hydrophobicly modified polysaccharide to a an implant to form a biodegradable medical implant device that can be absorbed or excreted by the body, while Wilson provided guidance with respect to the composition of the biodegradable implant body being iron.  It would have only required routine experimentation to include iron in the implant body as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	
	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017) and Wilson (Pub. No.: US 2009/0202620; Pub. Date: Aug. 13, 2009) as applied to claim 14 above, and further in view of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006).
discloses a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the implant device is a stent ([0136] and [0179)], and wherein the polysaccharide is attached to the implant device ([0130]-[0132] and [0239]-[0240]), and wherein the implant (i.e. substrate) that is coated comprises iron.[0011] as fully set forth above.  While Chudzik additionally discloses that the coating can be multiple layers wherein each layer can be chosen to provide a desired effect [0218], but the combination does not disclose what the additional layers are made from.
	However, in the same field of endeavor of degradable medical implants (abstract and [0016]) comprising iron [0021], Yan discloses wherein the implant includes a multilayer coating comprising ([0026] and [0029])  a biodegradable materials including, but not limited to poly(lactic acid), poly lactates, poly(glycolic acid), poly glycolates and copolymers and isomers, poly dioxanone, poly(ethyl glutamate), poly(hydroxybutyrate), polyhydroxyvalerate and copolymers, polycaprolactone, polyanhydride, poly(ortho esters); poly(ether esters), poly (iminocarbonates), poly alkylene carbonates such as polyethylene carbonate, poly trimethylene carbonate, starch based polymers, polyester amides, polyester amines, polycyanoacrylates, polyphosphazenes, poly ethylene glycols, poly ethylene oxide, N-vinyl-2-pyrrolidione, copolymers and other aliphatic polyesters, or suitable copolymers thereof including copolymers of poly lactic acids (Poly-D-Lactic acids, 
	Regarding claim 25, Yan discloses wherein the coatings comprise therapeutic agents [0118] such as antithrombotic drugs and anti-inflammatory drugs [0122].
	Regarding claim 26, Yan discloses wherein the coatings comprise therapeutic agents [0118] such as rapamycin [0122] and paclitaxel [0123]. 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik, Wilson et al., and Yan to include multilayer coatings wherein the multilayer coating comprises a biodegradable material such as polylactic acid or polyglycolic acid as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to incude a multilayer coating comprising a biodegradable material in order to provide the implants and tissue walls with additional protective layers and control the degradation  of the implant and release products in a controlled and ordered manner from the layers [0108] as evidenced by the teaching of Yan[0019].  One who would have practiced this invention would have ha reasonable expectation of success because Chudzik had already disclosed a multilayer coating implant comprising attached biodegradable hydrophobicly modified polysaccharide to an implant, while Yan provided guiadance with respect to having a layer of the multilayer coating comprising a biodegradable polymeric material 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617